JOHN M. WALKER, JR., Chief Judge,
concurring:
In the four years since the Supreme Court decided Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 122 S.Ct. 1275, 152 L.Ed.2d 271 (2002), courts have struggled to reconcile workplace safety and employment laws, at both the state and federal level, with federal immigration policy — to little avail. This case is no easier than those that have come before; it requires us to decide whether the Immigration Reform and Control Act (IRCA) implicitly preempts New York’s “scaffold law,” which entitles an illegal alien employee to recover for losses suffered on account of an employer’s failure adequately to maintain safe working conditions. Although I have no qualms about deciding tough cases, and join Judge Raggi’s careful and thorough opinion disposing of this one in full, I write separately to emphasize my concern that Congress has left it to judges to make policy decisions of the sort this case requires.
While discerning so-called “conflict preemption,” see generally Hines v. Davidowitz, 312 U.S. 52, 67, 61 S.Ct. 399, 85 L.Ed. 581 (1941), is a difficult task in the best of times, see, e.g., Geier v. American Honda Motor Co., 529 U.S. 861, 887-88, 120 S.Ct. 1913, 146 L.Ed.2d 914 (2000) (Stevens, J., dissenting), Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 390-91, 120 S.Ct. 2288, 147 L.Ed.2d 352 (2000) (Scalia, J., concurring), judges are especially ill-suited to divining the unexpressed will of Congress when it comes to hot-button and ever-shifting issues like immigration policy. Courts should not have to guess how often and to what extent employers and their illegal alien employees will break the law in order to decide a ease. Cf. Geier, 529 U.S. at 883, 120 S.Ct. 1913 (“as-sumfing] compliance with the ... law duty *255in question” without speculating concerning likely actual behavior). Courts should not have to decide whether state legislatures transgress federal immigration policy by requiring employers, say, to provide vocational rehabilitation services to injured illegal aliens, cf. Tarango v. State Indus. Ins. Sys., 117 Nev. 444, 25 P.3d 175 (2001), or whether state tort principles that require injured alien employees to mitigate damages conflict with IRCA, cf. Reinforced Earth Co. v. Workers’ Comp. Appeal Bd., 570 Pa. 464, 810 A.2d 99, 108-09 & n. 12 (2002). And surely courts should not have to render paradoxical decisions such as holding that an illegal alien only becomes lawfully entitled to U.S. wages when he is physically incapable of earning them. Cf. Rosa v. Partners in Progress, Inc., 152 N.H. 6, 13, 868 A.2d 994 (2005).
Nevertheless, we must decide this case. Because Hoffman Plastic was a fact-specific, policy-driven decision, see, e.g., Hoffman Plastic, 535 U.S. at 150, 122 S.Ct. 1275; id. at 155-56, 122 S.Ct. 1275 (Breyer, J., dissenting), I cannot say that it is controlling here; I cannot confidently assert, see Jones v. Rath Packing Co., 430 U.S. 519, 525, 97 S.Ct. 1305, 51 L.Ed.2d 604 (1977), that IRCA preempts New York law under circumstances such as those presented here, where the employer, not the employee, has violated IRCA and where the state seeks to exercise its historic police powers. See Balbuena v. IDR Realty LLC, 6 N.Y.3d 338, 812 N.Y.S.2d 416, 845 N.E.2d 1246 (2006).
Yet this is a close case. Congress did not intend to “compromise [IRCA’s] ... effectiveness by deference to every provision of state statute or local ordinance.” See Crosby, 530 U.S. at 376, 120 S.Ct. 2288 (2000); see also Farmer Bros. Coffee v. Workers’ Comp. Appeals Bd., 133 Cal.App.4th 533, 35 Cal.Rptr.3d 23, 29 (Ct.App.2005). And whatever its policy implications, Hoffman Plastic did resolve a circuit split concerning the relative importance of legal eligibility to work, see Del Rey Tortilleria, Inc. v. NLRB, 976 F.2d 1115, 1119 (7th Cir.1992) (holding that aliens “had no right to be present ... and consequently had no right to employment”) (emphasis added), and physical eligibility to work, see NLRB v. A.P.R.A. Fuel Oil Buyers Group, Inc., 134 F.3d 50, 54-55 (2d Cir.1997) (arguing that “ ‘Sure-Tan gave no indication that it was overruling a significant line of precedent that disregards a discriminatee’s legal status, as opposed to availability to work ’ ”) (emphasis added) (quoting Local 512 v. NLRB, 795 F.2d 705, 717 (9th Cir.1986)).
One way for New York to diminish the conflict between its workplace safety laws and immigration policy might be to ask juries to calculate lost future wages based on the likelihood that the illegal alien will obtain authorization to work, rather than the likelihood that the illegal alien will evade immigration enforcement agencies. Cf. A.P.R.A. Fuel, 134 F.3d at 62 (Jacobs, J., dissenting) (“It is possible ... to give full play to the labor laws as well as to the immigration laws by an award of backpay commencing on the date that the alien obtains authorization to work in the United States.”); Rodriguez v. Kline, 186 Cal.App.3d 1145, 232 Cal.Rptr. 157, 158 (1986). But that is simply one judge’s view. It would be far better for the 535 members of Congress to express theirs.